F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          JUN 28 1999

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk



 HILTON LAWRENCE BROWN,

          Petitioner-Appellant,
                                                       No. 99-3012
 v.
                                                  (D.C. No. 98-CV-3305)
                                                         (Kansas)
 ROBERT AYERS, Warden, Pelican
 Bay State Institution,

          Respondent-Appellee.




                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Hilton Lawrence Brown, a pro se prisoner, appeals the dismissal of a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, which he filed

against the Warden of the California facility in which he is incarcerated. Mr.

Brown has moved to proceed in forma pauperis on appeal.

      Mr. Brown offered the district court a number of documents ranging from

information on military discharge to his correspondences with the California State

Bar Association, the entirety of which the district court liberally construed as

either a request to transfer out of the California facility or to change the venue or

one or more legal actions to the District Court of Kansas. The court then

dismissed Mr. Brown’s petition for lack of jurisdiction and lack of any viable

claim for habeas corpus relief.

      We review a district court's dismissal of a habeas corpus petition de novo.

See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.1996). "A petition under 28

U.S.C. § 2241 attacks the execution of a sentence rather than its validity and must

be filed in the district where the prisoner is confined." Id. Mr. Brown has

alleged a number of inequities ranging from the overpricing of Reebok goods to

inappropriate financial charges made by the Atascadero State Hospital for

payment of Mr. Brown’s electro-shock treatment. In so doing, he has presented

no intelligible argument attacking the execution of his sentence or challenging the

district court’s dismissal. The district court properly dismissed his claim.


                                          -2-
      Because he fails to offer any reasoned, nonfrivolous argument on the law

and facts in support of the issues he raises on appeal, see 28 U.S.C. §

1915(e)(2)(B)(1), we deny his motion to proceed on appeal without prepayment of

costs or fees.

      The appeal is DISMISSED, and the mandate shall issue forthwith.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




                                         -3-